44 So.3d 261 (2010)
Maurice Anthony JOHNSON, Appellant,
v.
Brandi A. GIRTMAN, Appellee.
No. 4D10-451.
District Court of Appeal of Florida, Fourth District.
October 13, 2010.
Maurice Anthony Johnson, West Palm Beach, pro se.
Brandi A. Girtman, Boynton Beach, pro se.

ON MOTION FOR REHEARING
PER CURIAM.
We deny the motion for rehearing, withdraw our previously issued opinion, and substitute the following in its place.
Dismissed. See Traylor Bros., Inc. v. Shipman, 758 So.2d 91 (Fla.2000) (order denying a motion to dismiss pursuant to Florida Rule of Civil Procedure 1.070(j) is not an appealable non-final order); see also Wick v. Spector, 562 So.2d 402 (Fla. 3d DCA 1990) (order denying motion to dismiss for failure to prosecute is a non-final, non-appealable order).
GROSS, C.J., WARNER and CIKLIN, JJ., concur.